ACCEPTED
                                                                                         01-15-00136-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   5/22/2015 10:55:52 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK
                               No. 01-15-00136-CV
                          In the Courts of Appeals for the
                     First District of Texas at Houston, Texas
                    ___________________________________                 FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                In the Interest of I.S.          5/22/2015 10:55:52 AM
                           -----------------------------------   CHRISTOPHER A. PRINE
                                                                          Clerk

                               T.S., Appellant
                                      v.
                        DEPARTMENT OF FAMILY &
                      PROTECTIVE SERVICES, Appellee
                    ___________________________________

                 On appeal from the Harris County District Court
                    315th Judicial District; No. 2014-00465J
                  ____________________________________

                               
                    WAIVER OF OPPORTUNITY TO
               RESPOND TO APPELLANT’S ANDERS BRIEF
                               

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Comes now the Department of Family & Protective Services (hereinafter

“Department”), by the undersigned assistant county attorney, and respectfully waives

the opportunity to file a brief in response to the Anders brief filed by counsel for

Appellant. The Department would respectfully show the Court the following:

                                           I.

      In keeping with the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), which this court held was applicable to parental termination

cases, counsel for the appellant has filed a brief containing the conclusion that
there is no arguable grounds for appeal and indicates that this appeal is frivolous.

The electronic website for this court indicates a letter was sent by this court on

April 27, 2015 advising Appellant that an Anders Brief was filed by his attorney

and that Appellant could file a response by May 26, 2015.

                                            II.

       Review of the appellant’s brief reveals no question of constitutional dimension

or other issue requiring review in the interest of justice.

       THEREFORE, the DFPS waives the opportunity to file a response to the

Anders brief filed by the attorney for appellant and moves the Court to affirm the trial

court’s judgment.

                                   Respectfully submitted,

                                   VINCE RYAN
                                   COUNTY ATTORNEY

                                   By: /s/ Sandra Hachem
                                   Sandra D. Hachem
                                   Sr. Assistant County Attorney
                                   State Bar #08667060
                                   1019 Congress, 17th Floor
                                   Houston, Texas 77002
                                   Phone: 713/274-5293
                                   Fax: 713/437-4700
                                   Email: sandra.hachem@cao.hctx.net
                                   Attorney for Appellee,
                                   Department of Family
                                   & Protective Services
                         CERTIFICATE OF SERVICE

       I hereby certify that on this the 22nd day of May a true and correct copy of
the foregoing document was sent to all parties to this appeal by sending a copy of
this document by electronic transmission to Appellant, T.S., by and through her
attorney of record, Stephen Pierce, at his email address of spiercelaw@gmail.com
and a copy was also sent to the attorney ad litem for the Child, Valeria Brock, at
valeria.lee.brock@gmail.com.

                                      /s/ Sandra Hachem
                                      Sandra D. Hachem